DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Revival Following Abandonment
Applicant previously received a notice of Abandonment dated 26 Nov 19 because their reply to the Non-Final Rejection Office action mailed on 11 Mar 19 was dated 6 Nov 19 which was almost 8 months afterwards, beyond the statutory limits for a proper response even with a maximum extension of time (which would have required said reply to be by 11 Sep 19).  However, a petition to revive the application due to an unintentional delay in responding was approved on 31 Jan 20.  As such, this application is being examined and the previously issued notice of Abandonment is effectively withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has been amended in a manner that now fails to include an “and” between the second-to-last limitation (“responsive to the maximum desired deceleration being sufficient to stop the aircraft before an end of the runway…”) and the last limitation (“responsive to the target deceleration being between the minimum desired deceleration rate and the maximum desired deceleration rate…”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 9, and 17 (and thus all other pending claims due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject based upon a combination of: passenger comfort, thermal energy generation, and runway dwell time for the aircraft”.  However, the previous limitations stated “determined based on at least one of passenger comfort, thermal energy generation, runway occupancy time, or combinations thereof”.  Previously, it was possible for the limitation to be met with just one of the three choices, for example, just thermal energy generation.  But it was clear that it could be two of the three or all three of the three choices as well.  But now it is unclear because it just says “a combination of”.  Does that mean it has to be at least two out of the three?  Or does this mean it has to be all three out of the three?  As such, this new limitation renders these claims indefinite.  Appropriate corrections are required.  For purposes of compact prosecution, Examiner is taking the meaning of “a combination of” within the context of these limitations to mean all three of the choices (i.e. “determined based upon not required (as the limitation could have been met by either one or both of the other two choices).  But in the instant claims, it is possible that “passenger comfort” is required (and is required, as currently interpreted), and as such, the use of “passenger comfort” renders these claims further indefinite.  Clarification and/or appropriate corrections are required.  Secondly, each of these independent claims include the limitation “using a current location of the aircraft and a current velocity of the aircraft for iteratively determining: …a sufficiency of the maximum desired deceleration rate to stop the aircraft before an end of the runway”, and then later each include the limitation “responsive to an insufficiency of the maximum desired deceleration rate to stop the aircraft before the end of the runway, deriving a deceleration value that will stop the aircraft before the end of the runway”; however, there is no clear step of determining an insufficiency, only a sufficiency.  As such, it appears that there is a missing step within the first limitation that should say “using a current location of the aircraft and a current velocity of the aircraft for iteratively determining: …a sufficiency or an insufficiency of the maximum desired deceleration rate to stop the aircraft before an end of the runway”.  Appropriate an end of the runway”; however, there is a later limitation, also newly added, that uses this exact term again without changing “an end” to “the end” or “said end”: “responsive to the maximum desired deceleration being sufficient to stop the aircraft before an end of the runway, preventing…”.  When “an end of the runway” is used twice within the same claim (or series of claims dependent upon each other), it becomes indefinite as to whether or not they are supposed to be referring to the same end of the runway (and if so, the subsequent uses should instead say “the end of the runway” or “said end of the runway” instead of “an end of the runway”) or different ends of the runway (and if so, each “end of the runway” needs to be clearly differentiated from each other with terms such as “a first end of the runway” and “a second end of the runway” or the like).  Appropriate correction is required.
Allowable Subject Matter
The newly amended claims incorporate, in combination with the other limitations found within independent Claims 1, 9, and 17, limitations that are not sufficiently disclosed/taught/suggested/rendered obvious by the prior art of record.  The prior art of record fails to describe the calculation of both a maximum desired deceleration rate and a minimum desired deceleration rate based upon passenger comfort, thermal energy generation, and runway dwell time for the aircraft; using a current location of the aircraft and a current velocity of the aircraft for iteratively determining…a target deceleration required to decelerate the aircraft to the selected velocity at the target location; determining a sufficiency or insufficiency of the maximum desired deceleration rate to stop the aircraft before an end of the runway; responsive to the maximum desired deceleration being sufficient to stop the aircraft before an end of the runway, preventing applying braking pressure to brakes of the aircraft on the runway until a current deceleration of the aircraft exceeds the minimum desired deceleration rate; and responsive to the target deceleration being between the minimum desired deceleration rate and the maximum desired deceleration rate, applying braking pressure to the brakes of the aircraft on the runway for maintaining the target deceleration until reaching the selected velocity and then maintaining the selected velocity until one of: receiving an override command disarming the automatic braking controller, or the current location of the aircraft requiring the maximum desired deceleration rate for stopping the aircraft before the end of the runway”.  As such, independent Claims 1, 9, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action, and dependent Claims 2-3, 6-8, 10-11, 14-16, 18-19, and 22-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s respectfully made amendments and remarks dated 6 Nov 19 have been fully considered and have generally been found to be persuasive.
Regarding the previously made claim objections, Examiner has withdrawn them in view of the corrective amendments made to the claims.  However, a new objection has been made against Claim 1 for a minor informality within the amendment made to this claim.
Regarding the previously made 35 USC 112(b) rejection against Claim 19, the previous rejection has been withdrawn in view of the corrective amendments made to the claims.  However, a new 35 USC 112(b) rejection has been made against independent Claims 1, 9, and 17 for various indefiniteness issues within the amendment made to these claims.
Regarding the previously made 35 USC 103 rejections against the pending claims, Examiner has withdrawn them due to both persuasive remarks and the amendments made to the claims.  As described in further detail above within the “Allowable Subject Matter” section of this instant Office action, the combination of He, Belleville, and Le-Bouedec fails to sufficiently disclose/teach/suggest/render obvious the currently amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Horne et al. (US 2014/0257601):  entire reference.
Muller et al. (US 2013/0197727):  (“devices for automatic control of the deceleration of an airplane in the rollout phase which implement such a BTV function are known through documents FR-2 817 979 and FR-2 857 468. These devices allow the crew of the airplane to select an exit taxiway on the landing runway and to manage automatically and optimally (aid to the selection of a realistic exit taxiway compatible with known landing performance, minimization of runway occupation time, minimization of the necessary braking energy, improvement of comfort) the deceleration of the airplane during rollout on landing until the selected exit taxiway is attained. Consequently, under normal ).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663